Citation Nr: 0529023	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-37 323	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased disability rating for 
osteoarthritis of the right knee, currently evaluated as 
20 percent disabling.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1962 
to June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating action of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma.  Specifically, in that decision, the RO granted an 
increased evaluation from 10 percent to 20 percent, effective 
from October 2003, for the service-connected osteoarthritis 
of the veteran's right knee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The service-connected osteoarthritis of the right knee is 
manifested by flexion to 100 degrees (with pain at 
90 degrees) and extension to zero degrees (with pain at zero 
degrees).  The range of motion of the veteran's right knee is 
additionally limited by pain but not by fatigue, weakness, 
lack of endurance, or incoordination.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected osteoarthritis of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5260, 5261 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

By a letter dated in February 2004 in the present case, the 
RO informed the veteran of the type of evidence necessary to 
support his increased rating claim.  In addition, the RO 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
on appeal but that he must provide enough information so that 
the agency could request the relevant records.  The RO also 
discussed the attempts already made to obtain relevant 
evidence with regard to this claim.  Further, the RO notified 
the veteran of his opportunity to submit "additional 
information and evidence" and "additional things."  Thus, 
he may be considered advised to submit all pertinent evidence 
in his possession.  

Additionally, the April 2004 rating decision as well as the 
September 2004 statement of the case (SOC) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his claim on appeal.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This requirement was 
met in the present case, where the veteran filed his 
increased rating claim in January 2004 and the RO sent to him 
the VCAA notification letter concerning this issue 
approximately two weeks later in February 2004 but did not 
initially adjudicate the claim until April 2004.  

Further review of the claims folder indicates that the RO has 
made multiple attempts to obtain records of post-service 
treatment adequately identified by the veteran.  All such 
available documents have been associated with the veteran's 
claims folder.  In addition, the veteran has been accorded a 
pertinent compensation and pension examination during the 
current appeal.  Consequently, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the issue on appeal.  Accordingly, the 
Board will proceed to adjudicate the veteran's increased 
rating claim based upon the evidence currently of record.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  Initially, by a November 2001 rating action, the RO 
granted service connection for osteoarthritis of the 
veteran's right knee and assigned a 10 percent evaluation to 
this disability, effective from October 1999.  Subsequently, 
in January 2004, the veteran filed his current claim for an 
increased rating for his service-connected right knee 
disability.  In an April 2004 rating action, the RO awarded 
an increased evaluation of 20 percent, effective from October 
2003, for the osteoarthritis of the veteran's right knee.  
Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the 
20 percent rating assigned to this disorder.  The veteran's 
service-connected right knee disability has remained 
evaluated as 20 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

The veteran's service-connected right knee disability has 
been evaluated based upon the extent of impairment resulting 
from traumatic arthritis.  In this regard, the Board notes 
that arthritis which is due to trauma and which is 
substantiated by X-ray findings will be rated, by analogy, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2005).  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5003 (2005).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2005).  A compensable rating of 10 percent will be assigned 
with evidence of limitation of flexion of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
The next higher evaluation of 20 percent requires evidence of 
limitation of flexion of the leg to 30 degrees.  Id.  The 
highest rating allowable pursuant to this diagnostic code, 
30 percent, necessitates evidence of limitation of flexion of 
the leg to 15 degrees.  Id.  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).  The next higher rating 
of 20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected right knee disability requires 
consideration of any associated limitation of motion of this 
joint.  See, 38 C.F.R. § 4.71, Plate II & § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261(2005).  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet. App. 202 
(1995) requires that problems such as pain on use be 
specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2005).  

Throughout the current appeal, the veteran has complained of 
pain, swelling, weakness, instability, locking, and 
limitation of motion of his right knee.  In particular, he 
asserts that these problems began after he incurred a staff 
infection in 2003 which he believed was caused by a steroid 
shot that he received to his right knee.  In addition, the 
veteran has described inabilities to run, jump, kneel, or 
squat without pain; to walk up and down stairs normally; and 
to play sports such as basketball and softball.  He has 
further explained that he requires some type of support to 
stand up after squatting or kneeling and that, to simply walk 
up and down stairs, he has to do so one step at a time while 
holding onto the railing.  The veteran's description of the 
symptoms associated with his service-connected right knee 
disability is deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's description of this service-connected 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

According to competent medical records received during the 
current appeal, between July 2002 and June 2003, the veteran 
received outpatient treatment for complaints of right knee 
pain only periodically.  In July 2003, he received a steroid 
injection to his right knee and four days later developed 
pain and swelling in this joint.  Several days thereafter he 
underwent arthroscopic and open irrigation and debridement of 
his right knee.  Extensive purulence was discovered.  Pre-, 
and post-, operative diagnoses were characterized as a septic 
right knee.  Following the surgery, the veteran was 
determined to be in stable condition.  Post-operative 
treatment plan included six weeks of antibiotics.  

Follow-up treatment sessions conducted between August and 
September 2003 reflected complaints of some functional 
instability and patellofemoral symptoms including pain.  
Physical examinations completed on the veteran's right knee 
during those outpatient treatment sessions demonstrated loose 
anterior cruciate ligaments, a positive Lachman's test, mild 
patellofemoral crepitus, mild to moderate effusion, and some 
limitation of motion (including 20 degrees of extension and 
100 degrees of flexion) but also no tenderness to palpation 
and a well-healing wound on this joint.  

In November 2003, the veteran complained of pain in his right 
knee.  Importantly, however, the claims folder contains no 
more recent records of outpatient, or inpatient, treatment 
for the veteran's right knee.  

In fact, the only pertinent medical record dated after 
November 2003 is a report of a compensation and pension 
examination completed on the veteran's right knee in February 
2004.  According to this evaluation report, the examiner 
observed that the veteran exhibited a slightly abnormal gait.  
Specifically, the examiner noted that the veteran walked with 
a slight limp to his right side.  In addition, a physical 
examination conducted on the veteran's right knee at that 
time demonstrated swelling, a slightly positive McMurray's 
test, palpable crepitus, and tenderness along the medial 
aspect of this joint.  However, this evaluation also 
demonstrated the same leg length bilaterally (from the 
anterior superior iliac spine to the medial malleolus), 
flexion to 100 degrees (with pain at 90 degrees), extension 
to zero degrees (with pain at zero degrees), no ankylosis, 
and a drawer's test which was within normal limits.  

Thus, as demonstrated by the recent examination conducted on 
the veteran's right knee in February 2004, the veteran could 
flex his right knee to 100 degrees and could extend this 
joint to zero degrees.  Significantly, without competent 
evidence of limitation of flexion of the leg to 15 degrees or 
less or limitation of extension of the leg to 20 degrees or 
greater, a disability rating greater than the 20 percent 
evaluation in effect for the service-connected osteoarthritis 
of the veteran's right knee cannot be awarded.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 & 5261 (2005).  

In this regard, the Board has considered the appropriateness 
of separate compensable ratings based upon limitation of 
flexion and limitation of extension of the veteran's right 
knee.  See, VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA 
General Counsel determined that separate ratings may be 
awarded for disability of the same joint based upon findings 
of limitation of flexion and limitation of extension of the 
leg)  Importantly, however, the objective evaluation findings 
of limitation of flexion of the right knee joint to 
100 degrees and of limitation of extension of the right knee 
joint to zero degrees do not support the grant of compensable 
ratings based upon either limitation of flexion or limitation 
of extension of this joint.  As such, separate compensable 
evaluations, based upon objective findings of limitation of 
flexion and limitation of extension of the veteran's right 
knee are not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 & 5261 (2005).  

Furthermore, the Board acknowledges the veteran's continued 
complaints of right knee pain, swelling, weakness, 
instability, locking, and limitation of motion as well as his 
assertions that this symptomatology limits his daily 
activities.  In addition, the recent examination of the 
veteran's right knee in February 2004 demonstrated a slight 
limp to the right side as well as swelling, a slightly 
positive McMurray's test, palpable crepitus, and tenderness 
along the medial aspect of this joint.  Also, the examiner 
who conducted that examination concluded that the range of 
motion of the veteran's right knee was additionally limited 
by pain.  

Significantly, however, the February 2004 physical 
examination completed on the veteran's right knee also 
demonstrated the same leg length bilaterally, only slight 
limitation of motion, no ankylosis, and a drawer's test which 
was within normal limits.  Furthermore, the examiner who 
conducted this evaluation concluded that, although the range 
of motion of the veteran's right knee is additionally limited 
by pain, it was not limited by fatigue, weakness, lack of 
endurance, or incoordination.  As such, the Board concludes 
that the 20 percent rating assigned to the service-connected 
osteoarthritis of the veteran's right knee adequately 
portrays the functional impairment, pain, and weakness that 
the veteran experienced as a consequence of use of this 
joint.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 
5261 (2005).  

Under these circumstances, therefore, a basis upon which to 
assign an increased disability rating for the 
service-connected osteoarthritis of the veteran's right knee, 
which is currently evaluated as 20 percent disabling, has not 
been presented.  The veteran's appeal must, therefore, be 
denied.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected 
osteoarthritis of the veteran's right knee has resulted in 
marked interference with his employment or require frequent 
periods of hospitalization at any time during the current 
appeal.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected osteoarthritis of his right knee has 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

ORDER

An increased rating for the service-connected osteoarthritis 
of the right knee, which is currently evaluated as 20 percent 
disabling, is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


